

115 S1832 IS: Heightened Oversight of Travel, Eating, and Lodging Act of 2017
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1832IN THE SENATE OF THE UNITED STATESSeptember 19, 2017Mr. Peters (for himself, Ms. Warren, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit Federal agencies from using Government funds to pay for the lodging of agency employees
			 at establishments that are owned by or employ certain public officials or
			 their relatives.
	
 1.Short titleThis Act may be cited as the Heightened Oversight of Travel, Eating, and Lodging Act of 2017.
		2.Limitation on use of Government per diem
 (a)DefinitionsIn this section— (1)the term agency means—
 (A)an Executive agency (as defined in section 105 of title 5, United States Code), a military department (as defined in section 102 of title 5, United States Code), or any other establishment in the executive branch (including the Executive Office of the President, the United States Postal Service, and the Postal Regulatory Commission);
 (B)an office, agency, or other establishment in the legislative branch; and (C)an office, agency, or other establishment in the judicial branch;
 (2)the term covered individual means— (A)the President;
 (B)a relative of the President; and (C)with respect to an agency that is an Executive department, the head of the Executive department;
 (3)the term employee means an individual employed in or under an agency, including an individual employed intermittently in the Government service as an expert or consultant and paid on a daily when-actually-employed basis and an individual serving without pay or at $1 a year;
 (4)the term Executive department has the meaning given the term in section 101 of title 5, United States Code; (5)the term per diem allowance means a per diem allowance, as defined in section 5701 of title 5, United States Code, or any similar allowance to which an employee is entitled, including any amounts made available to the head or other senior officer of an agency to pay for subsistence or other expenses related to travel;
 (6)the term relative has the meaning given the term in section 3110(a) of title 5, United States Code; and (7)the term travel reimbursement means reimbursement for actual and necessary expenses of official travel under section 5702 of title 5, United States Code, or any similar reimbursement to which an employee is entitled.
 (b)ProhibitionAn agency may not provide an employee of the agency a per diem allowance or travel reimbursement for the cost of lodging at an establishment—
 (1)in which a covered individual has a private ownership interest or beneficial interest; or (2)that employs a covered individual.
				(c)Exception
 (1)In generalSubsection (b) shall not apply to expenditures by the United States Secret Service or any other agency for protective mission purposes relating to the protection of an employee of an Executive department.
 (2)Reporting requirementNot later than 90 days after the date on which an agency makes an expenditure that would be prohibited under subsection (b) but for the exception under paragraph (1) of this subsection, the agency shall submit a report describing the expenditure to the Office of Government Ethics.